ORIGINAL                                           06/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0296


                                        DA 22-0296
                                                                              ViLLJ
 JAY DONALD WITKOWSKI,
                                                                               JUN 0 8 2022
                                                                                     Greenwood
                                                                             Bowen
                                                                                    Supreme Court
              Petitioner and Appellant,                                    Clerk of
                                                                              State o f Montana


       v.                                                              ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Jay Donald Witkowski moves this Court for appointment of counsel in his appeal.
As grounds, Witkowski provides that he is incarcerated and that he cannot afford an
attorney. He states that he is "innocent of deliberate homicide."
       Witkowski appeals the May 20, 2022 Valley County District Court's dismissal of
his petition for postconviction relief for failure to state a claim. There is no right to the
appointment of counsel in a postconviction proceeding for relief, although a court may
order the assignment of counsel under the circumstances outlined in § 46-8-104, MCA.
Witkowski represented himself in his postconviction proceeding before the District Court.
He has not demonstrated the existence of extraordinary circumstances to justify
appointrnent of counsel, pursuant to § 46-8-104(3), MCA. Therefore,
       IT IS ORDERED that Witkowski's Motion for Appointment of Counsel is
DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to Jay
Donald Witkowski ai r,
                    ng with a copy of this Court's Appellate Handbook.
                      -k--1-,
      DATED this          —clay ofJune, 2022.
                                                  For the Court,




                                                                   Chief Justice